Name: Commission Implementing Regulation (EU) NoÃ 706/2012 of 1Ã August 2012 amending for the 175th time Council Regulation (EC) NoÃ 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with the Al Qaida network
 Type: Implementing Regulation
 Subject Matter: international affairs;  politics and public safety
 Date Published: nan

 2.8.2012 EN Official Journal of the European Union L 206/7 COMMISSION IMPLEMENTING REGULATION (EU) No 706/2012 of 1 August 2012 amending for the 175th time Council Regulation (EC) No 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with the Al Qaida network THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 881/2002 of 27 May 2002 imposing certain specific restrictive measures directed against certain persons and entities associated with the Al-Qaida network (1), and in particular Article 7(1)(a) and 7a(5) thereof, Whereas: (1) Annex I to Regulation (EC) No 881/2002 lists the persons, groups and entities covered by the freezing of funds and economic resources under that Regulation. (2) On 20 July 2012 the Sanctions Committee of the United Nations Security Council decided to remove one natural person from its list of persons, groups and entities to whom the freezing of funds and economic resources should apply after considering the de-listing requests submitted by this person and the Comprehensive Report of the Ombudsperson established pursuant to United Nations Security Council Resolution 1904(2009). It also decided to amend two entries on the list. (3) Annex I to Regulation (EC) No 881/2002 should therefore be updated accordingly, HAS ADOPTED THIS REGULATION: Article 1 Annex I to Regulation (EC) No 881/2002 is amended in accordance with the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 1 August 2012. For the Commission, On behalf of the President, Head of the Service for Foreign Policy Instruments (1) OJ L 139, 29.5.2002, p. 9. ANNEX Annex I to Regulation (EC) No 881/2002 is amended as follows: (1) the following entry under the heading Natural persons is deleted: Ali Mohamed El Heit (alias (a) Kamel Mohamed, (b) Ali di Roma (c) Ali Il Barbuto). Date of birth: (a) 20.3.1970, (b) 30.1.1971. Place of birth: Rouiba, Algeria. Address: 3 Via Ajraghi Milan, Italy. Other information: Mother's name is Hamadche Zoulicha. Date of designation referred to in Article 2a (4) (b): 17.3.2004.; (2) the entry Moussa Ben Omar Ben Ali Essaadi (alias (a) Dah Dah, (b) Abdelrahmman, (c) Bechir). Address: Sudan. Date of birth: 4.12.1964. Place of birth: Tabarka, Tunisia. Nationality: Tunisian. Passport No: L335915 (Tunisian passport issued on 8.11.1996, expired on 7.11.2001). Other information: Considered a fugitive from justice by the Italian authorities (as of November 2009). Date of designation referred to in Article 2a (4) (b): 25.6.2003 under the heading Natural persons shall be replaced by the following: Moussa Ben Omar Ben Ali Essaadi (alias (a) Dah Dah, (b) Abdelrahmman, (c) Bechir). Address: Tunisia. Date of birth: 4.12.1964. Place of birth: Tabarka, Tunisia. Nationality: Tunisian. Passport No: L335915 (Tunisian passport issued in Milan, Italy on 8.11.1996, expired on 7.11.2001). Other information: Left Sudan to Tunisia in 2011. Date of designation referred to in Article 2a (4) (b): 25.6.2003.; (3) the entry Ibrahim Awwad Ibrahim Ali Al-Badri Al-Samarrai (alias (a) Dr. Ibrahim Awwad Ibrahim Ali al-Badri al-Samarrai, (b) Ibrahim Awad Ibrahim al-Badri al-Samarrai, (c) Ibrahim Awad Ibrahim al-Samarrai, (d) Dr. Ibrahim Awwad Ibrahim al-Samarrai, (e) Abu Dua, (f) Abu Duaa, (g) Dr. Ibrahim, (h) Abu Bakr al-Baghdadi al-Husayni al-Quraishi, (i) Abu Bakr al-Baghdadi. Title: Dr. Address: Iraq. Date of birth: 1971. Place of birth: Samarra, Iraq. Nationality: Iraqi. Other information: (a) Leader of Al-Qaida in Iraq; (b) Currently based in Iraq; (c) Responsible for managing and directing AQI large scale operations; (d) Prominently known by nom de guerre (Abu Dua, Abu Duaa). Date of designation referred to in Article 2a(4)(b): 5.10.2011 under the heading Natural persons shall be replaced by the following: Ibrahim Awwad Ibrahim Ali Al-Badri Al-Samarrai (alias (a) Dr. Ibrahim Awwad Ibrahim Ali al-Badri al-Samarrai, (b) Ibrahim Awad Ibrahim al-Badri al-Samarrai, (c) Ibrahim Awad Ibrahim al-Samarrai, (d) Dr. Ibrahim Awwad Ibrahim al-Samarrai, (e) Abu Dua, (f) Abu Duaa, (g) Dr. Ibrahim, (h) Abu Bakr al-Baghdadi al-Husayni al-Quraishi, (i) Abu Bakr al-Baghdadi. Title: Dr. Address: Iraq. Date of birth: 1971. Place of birth: (a) Samarra, Iraq, (b) Iraq. Nationality: Iraqi. Other information: (a) Leader of Al-Qaida in Iraq; (b) Currently based in Iraq; (c) Prominently known by nom de guerre (Abu Dua, Abu Duaa). Date of designation referred to in Article 2a(4)(b): 5.10.2011.